   Case 19-61608-grs         Doc 800 Filed 07/23/20 Entered 07/23/20 12:27:36            Desc Main
                                    Document      Page 1 of 1
                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF KENTUCKY
                               THE HONORABLE Gregory R. Schaaf




     IN RE:                                                            CASE NUMBER 19-61608
       Americore Holdings, LLC


                     U.S. BANKRUPTCY JUDGE'S MINUTES OF HEARING

     DATE: 07/23/2020                                                                 TIME: 09:00

     ISSUE:
      611 06/04/2020         Reservation of Rights with Respect to Claims of Lien filed by Carol L.
                             Fox filed by Ellwood City Area School District, et al

     DISPOSITION:
      Other

     JUDGE'S NOTES:
       will not credit bid




______________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge
and electronically entered by the Clerk in the official record of this case.



                                                     Signed By:
                                                     Gregory R. Schaaf
                                                     Bankruptcy Judge
                                                     Dated: Thursday, July 23, 2020
                                                     (rah)
